72091: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91051: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72091


Short Caption:COOPER (JAMES) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C312970Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:10/12/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:10/12/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames Marlin CooperHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						Brigid Hoffman
							(Clark County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						William C. Rowles
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/10/2017Filing FeeAppeal Filing fee waived.  Criminal.


01/10/2017Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.17-00828




01/23/2017Other Incoming DocumentFiled Proper Person Document "Direct Appeal". (STRICKEN PER 04/05/17 ORDER.)


01/30/2017Order/ProceduralFiled Order.  Upon entry of the judgment of conviction, the clerk of the district court shall immediately transmit a certified copy of the judgment to the clerk of this court.17-03232




03/02/2017Order/IncomingFiled District Court Order - Judgment of Conviction.  Filed in district court on 3/2/17.  (In response to order entered 1/30/17).17-07269




03/09/2017Order/ProceduralFiled Order of Limited Remand for Designation of Counsel.  District Court Order Appointing Counsel due:  35 days.17-08039




03/30/2017Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (Second NOA)17-10631




03/30/2017Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on 03/27/17 appointing Brigid Hoffman as counsel for appellant (Response to Supreme Court Order dated 03/09/2017 - C312970).17-10673




04/05/2017Order/ProceduralFiled Order Striking Document. Because appellant is represented by counsel in this appeal, we direct the clerk of this court to strike the pro se document filed on January 23, 2017. Appellant should address all concerns regarding this appeal to counsel, and shall proceed through counsel in the prosecution of this appeal.17-11309




04/14/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/03/16, 04/25/16, 04/27/16, 04/28/16, 05/16/16, 05/18/16, 06/20/16, 07/06/16, 07/13/16, 08/04/16, 09/07/16, 10/31/16, 11/07/16, 11/14/16, 11/15/16, 11/17/16, 11/18/16, 02/08/17, 02/15/17 and 03/27/17. To Court Reporter: Kiara Schmidt, Victoria Boyd and Cheryl Carpenter.17-12325




04/17/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-12708




05/03/2017Notice/IncomingFiled Notice of Appearance (Sharon Dickinson as counsel for the Appellant).17-14656




05/16/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 03/03/16.17-16444




07/27/2017Notice/IncomingFiled Appellant's Notice to Supreme Court:  Briefing Schedule Rendered Inoperable or Moot.17-24989




08/02/2017Order/ProceduralFiled Order Regarding Transcripts. Ms. Boyd and Ms. Carpenter's Certificate of Delivery of Transcripts due: 20 days.17-25674




08/09/2017Order/ProceduralFiled Order Granting Motion. Appellant's counsel has filed a notice of "Briefing Schedule Rendered Inoperative or Moot Due to Noncompliance by Court Reporters and Unavailability of Requested Transcripts." We elect to treat the notice as a motion for an extension of time to file the opening brief and appendix, and we grant the motion as follows. Opening Brief and Appendix due: 120 days.17-26473




08/17/2017TranscriptFiled Notice from Court Reporter. Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 08/04/16.17-27614




08/22/2017TranscriptFiled Notice from Court Reporter. Victoria Boyd stating that the requested transcripts were delivered.  Dates of transcripts: 04/25/16, 04/27/16, 04/28/16, 05/16/16, 05/18/16, 06/20/16, 07/06/16, 07/13/16, 09/07/16, 10/31/16, 11/07/16, 11/14/16, 02/08/17, 02/15/17 and 03/27/17.17-28130




12/07/2017MotionFiled Appellant's Motion for Extension of Time To File Opening Brief.17-42246




12/19/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  January 8, 2018.17-43892




01/09/2018MotionFiled Appellant's Motion for Eleven Day Extension of Time (Opening Brief and Appendix).18-01092




01/17/2018Order/ProceduralFiled Order Denying Motion. Appellant's motion requesting a third extension of time to file the opening brief and appendix is denied. Opening Brief and Appendix due: January 19, 2018.18-02342




01/18/2018MotionFiled Appellant's Motion for One Day Extension (Opening Brief and Appendix).18-02594




01/23/2018MotionFiled Appellant's Motion for One Day Extension of Time to File Opening Brief Due to Changing Circumstances.18-03064




02/01/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the opening brief received via E-Flex on January 23, 2018, and appendix received via E-Flex on January 22, 2018.18-04352




02/01/2018BriefFiled Appellant's Opening Brief.18-04354




02/01/2018AppendixFiled Appendix to Opening Brief Vol I.18-04356




02/01/2018AppendixFiled Appendix to Opening Brief Vol II.18-04357




02/01/2018AppendixFiled Appendix to Opening Brief Vol III.18-04359




02/01/2018AppendixFiled Appendix to Opening Brief Vol IV.18-04360




02/01/2018AppendixFiled Appendix to Opening Brief Vol V.18-04362




02/01/2018AppendixFiled Appendix to Opening Brief Vol VI.18-04363




02/01/2018AppendixFiled Appendix to Opening Brief Vol VII.18-04364




02/06/2018MotionFiled Motion Requesting Transmittal of Exhibits.18-04950




02/16/2018Order/ProceduralFiled Order Directing Transmission of Original Exhibits.  The clerk of the district court shall have 20 days from the date of this order to transmit to clerk of this court State's Exhibits 2,3,4,68,69,70,71,72, and 73.18-06552




03/05/2018BriefFiled Respondent's Answering Brief.18-08454




04/03/2018MotionFiled Stipulation to File Reply Brief.18-12681




04/03/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: May 4, 2018.18-12687




04/20/2018BriefFiled Appellant's Reply Brief.18-15324




04/20/2018AppendixFiled Appendix to Reply Brief Vol VIII.18-15325




04/20/2018Case Status UpdateBriefing Completed/To Screening.


08/09/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument18-30532




08/22/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Friday, October 12, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-32728




09/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-37922




10/12/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the Southern Nevada Panel. (MC/RP/LS).


12/27/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Cherry/Parraguirre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 104. SNP18-MC/RP/LS (SC)18-910515




01/23/2019RemittiturIssued Remittitur. Returned Exhibit: State's Exhibits: 2, 3, 4, 68, 69, 70, 71, 72 & 73 this day. (SC)19-03553




01/23/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 29, 2019. (SC)19-03553





Combined Case View